



Exhibit 10.1
HARSCO CORPORATION


PERFORMANCE SHARE UNITS AGREEMENT
(FORM)


This PERFORMANCE SHARE UNITS AGREEMENT (this “Agreement”) is made as of
_________ ___, 20__, by and between Harsco Corporation, a Delaware corporation,
and _________________ (the “Grantee”).


1.Certain Definitions. Capitalized terms used, but not otherwise defined, in
this Agreement will have the meanings given to such terms in the Company’s 2013
Equity and Incentive Compensation Plan (the “Plan”).


2.Grant of PSUs. Subject to and upon the terms, conditions and restrictions set
forth in this Agreement, including, without limitation, Exhibit A attached
hereto (the “Non-Competition Agreement”), and any additional terms and
conditions for the Grantee's country (Grantees outside the United States only)
set forth in the attached Exhibit B which forms part of this Agreement, and in
the Plan, the Company has granted to the Grantee, as of _________ ___, 20__ (the
“Date of Grant”), a target number of __________ performance-based Restricted
Stock Units (“PSUs”). Notwithstanding anything in this Section 2 or otherwise in
this Agreement to the contrary, the Grantee acknowledges and agrees to be bound
by the restrictive covenant terms, conditions and provisions in the
Non-Competition Agreement as a “Grantee” as referred to therein.


3.Restrictions on Transfer of PSUs. Subject to Section 15 of the Plan, neither
the PSUs granted hereby nor any interest therein or in the Common Stock related
thereto shall be transferable prior to payment to the Grantee pursuant to
Section 5 hereof other than by will or pursuant to the laws of descent and
distribution.


4.Vesting of PSUs.


(a)
Subject to the terms and conditions of Section 4 and Section 5 hereof and
Exhibit C hereto, the Grantee’s right to receive Common Stock in settlement of
the PSUs shall become nonforfeitable with respect to (i) 0% to 200% of the PSUs
on the basis of the RTSR achievement during the Performance Period as set forth
in the Statement of Management Objectives attached hereto as Exhibit C (the
“Earned PSUs”). The Earned PSUs will be determined on the date following the end
of the Performance Period on which the Committee determines the level of
attainment of the Management Objectives for the Performance Period, which date
must occur within 60 days after the end of the Performance Period (the
“Committee Determination Date”). Except as otherwise provided herein, the
Grantee’s right to receive Common Stock in settlement of the PSUs is contingent
upon his or her remaining in the continuous employ of the Company or a
Subsidiary until the end of the Performance Period.



(b)
For purposes of this Agreement:



(i)
“Continuously employed” (or substantially similar term) means the absence of any
interruption or termination of the Grantee’s employment with the Company or with
a Subsidiary of the Company. Continuous employment shall not be considered






--------------------------------------------------------------------------------





interrupted or terminated in the case of sick leave, military leave or any other
leave of absence approved by the Company or in the case of transfers between
locations of the Company and its Subsidiaries;


(ii)
“Management Objectives” means the threshold, target and maximum goals
established by the Committee for the Performance Period with respect to RTSR, as
described in the Statement of Management Objectives. No adjustment of the
Management Objectives shall be permitted in respect of any PSUs granted to the
Grantee if at the Date of Grant he or she is a Covered Employee if such
adjustment would result in the PSUs failing to qualify as a Qualified
Performance-Based Award.



(iii)
“Performance Period” means the three-year period commencing January 1, 2016 and
ending on December 31, 2018.



(iv)
“Relative Total Stockholder Return” or “RTSR” has the meaning as set forth in
the Statement of Management Objectives.



(c)
Notwithstanding the other provisions of this Section 4:



(i)
If the Grantee dies or becomes Disabled during any calendar year of the
Performance Period while the Grantee is continuously employed by the Company or
any of its Subsidiaries (the “Death/Disability Year”), provided that the PSUs
have not previously been forfeited or become nonforfeitable at such time, then
(notwithstanding anything in the Statement of Management Objectives to the
contrary): (A) the Performance Period will be deemed to have ended on December
31 of the Death/Disability Year (the “Death/Disability Measurement Date”); (B)
the PSUs will continue to be eligible to become nonforfeitable (and payable in
accordance with Section 5 hereof) as if the Grantee continued to be employed
until the end of the Death/Disability Measurement Date; (C) the Earned PSUs will
be determined based on RTSR achievement from the start of the Performance Period
through the Death/Disability Measurement Date based on the S&P 600® Industrials
Index as constituted on the Death/Disability Measurement Date; (D) the ending
stock price for Total Stockholder Return determination purposes will be based on
the average closing stock price for the 30 calendar days immediately preceding
the January 1st immediately following the Death/Disability Measurement Date on
the principal stock exchange on which the stock then trades; and (E) the Earned
PSUs will be determined on the date following the Death/Disability Measurement
Date on which the Committee determines the level of attainment of the Management
Objectives for the shortened Performance Period, which date must occur within 60
days after the Death/Disability Measurement Date.



(ii)
If the Grantee retires from the Company prior to the Committee Determination
Date (A) at age 62 or older while continuously employed by the Company or any of
its Subsidiaries or (B) at or after such time as the Grantee’s age (minimum of
age 55), plus full years of continuous employment by the Company or any of its
Subsidiaries, equals 75, provided that the PSUs have not previously been
forfeited or become nonforfeitable at such time, then the PSUs will continue to
be eligible to become nonforfeitable in accordance with this Section 4 (and
payable in






--------------------------------------------------------------------------------





accordance with Section 5 hereof) as if the Grantee continued to be employed
until the end of the Performance Period.


(d)
(i)     Notwithstanding Section 4(a) or Section 4(c) above, if at any time
before the

Committee Determination Date or forfeiture of the PSUs, and while the Grantee is
continuously employed by the Company or a Subsidiary, a Change in Control
occurs, provided that the PSUs have not previously been forfeited or become
nonforfeitable at such time, then (except to the extent that a Replacement Award
is provided to the Grantee in accordance with Section 4(e)(ii) to continue,
replace or assume the PSUs covered by this Agreement (the “Replaced Award”)) the
PSUs will become nonforfeitable and payable to the Grantee in accordance with
Section 5 hereof as follows (notwithstanding anything in the Statement of
Management Objectives to the contrary): (A) the Performance Period will be
deemed to have ended on the date of the Change in Control (the “CIC Measurement
Date”); (B) the Earned PSUs will be determined based on RTSR achievement from
the start of the Performance Period through the CIC Measurement Date based on
the S&P 600® Industrials Index as constituted on the CIC Measurement Date; (D)
the ending stock price for Total Stockholder Return determination purposes will
be based on the average closing stock price for the 30 calendar days immediately
preceding the CIC Measurement Date on the principal stock exchange on which the
stock then trades; and (E) the Earned PSUs will be determined on the date of the
Change in Control.


(ii)
For purposes of this Agreement, a “Replacement Award” means an award (A) of the
same type (e.g., performance-based restricted stock units) as the Replaced
Award, (B) that has a value at least equal to the value of the Replaced Award,
(C) that relates to publicly traded equity securities of the Company or its
successor in the Change in Control or another entity that is affiliated with the
Company or its successor following the Change in Control or is payable solely in
cash, (D) if the Grantee holding the Replaced Award is subject to U.S. federal
income tax under the Code, the tax consequences of which to such Grantee under
the Code are not less favorable to such Grantee than the tax consequences of the
Replaced Award, and (E) the other terms and conditions of which are not less
favorable to the Grantee holding the Replaced Award than the terms and
conditions of the Replaced Award (including the provisions that would apply in
the event of a subsequent Change in Control). A Replacement Award may be granted
only to the extent it does not result in the Replaced Award or Replacement Award
failing to comply with or be exempt from Section 409A of the Code. Without
limiting the generality of the foregoing, the Replacement Award may take the
form of a continuation of the Replaced Award if the requirements of the two
preceding sentences are satisfied. The determination of whether the conditions
of this Section 4(e)(ii) are satisfied will be made by the Committee, as
constituted immediately before the Change in Control, in its sole discretion.



(iii)
If, upon receiving a Replacement Award, the Grantee’s employment with the
Company or a Subsidiary (or any of their successors) (as applicable, the
“Successor”) is subsequently terminated by the Grantee for Good Reason or by the
Successor without Cause within a period of two years after the Change in
Control, 100% of the Replacement Award will become nonforfeitable and payable
with






--------------------------------------------------------------------------------





respect to the performance-based restricted stock units covered by such
Replacement Award.


(iv)
A termination by the Grantee for “Good Reason” means Grantee’s termination of
his or her employment with the Successor as a result of the occurrence of any of
the following: (A) a change in the Grantee’s principal location of employment
that is greater than 50 miles from such location as of the date of this
Agreement without the Grantee’s consent; provided, however, that the Grantee
hereby acknowledges that the Grantee may be required to engage in travel in
connection with the performance of the Grantee’s duties and that such travel
shall not constitute a change in the Grantee’s principal location of employment
for purposes hereof; (B) a material diminution in the Grantee’s base
compensation; (C) a change in the Grantee’s position with the Successor without
the Grantee’s consent such that there is a material diminution in the Grantee’s
authority, duties or responsibilities; or (D) any other action or inaction that
constitutes a material breach by the Successor of the agreement, if any, under
which the Grantee provides services to the Successor or its subsidiaries.
Notwithstanding the foregoing, the Grantee’s termination of the Grantee’s
employment with the Successor as a result of the occurrence of any of the
foregoing shall not constitute a termination for “Good Reason” unless (X) the
Grantee gives the Successor written notice of such occurrence within 90 days of
such occurrence and such occurrence is not cured by the Successor within 30 days
of the date on which such written notice is received by the Successor and (Y)
the Grantee actually terminates his or her employment with the Successor prior
to the 365th day following such occurrence.



(v)
A termination by the Successor without “Cause” means the Successor’s termination
of the Grantee’s employment with the Successor under circumstances that do not
involve or relate to the occurrence of any of the following: (A) an act or acts
of personal dishonesty taken by the Grantee and intended to result in
substantial personal enrichment of the Grantee at the expense of the Company;
(B) repeated failure by the Grantee to devote reasonable attention and time
during normal business hours to the business and affairs of the Company or to
use the Grantee’s reasonable best efforts to perform faithfully and efficiently
the responsibilities assigned to the Grantee (provided that such failure is
demonstrated to be willful and deliberate on the Grantee’s part and is not
remedied in a reasonable period of time after receipt of written notice from the
Company); or (C) the conviction of the Grantee of a felony.



(e)
The PSUs shall be forfeited to the extent they fail to become nonforfeitable as
of the Committee Determination Date and, except as otherwise provided in this
Section 4, if the Grantee ceases to be employed by the Company or a Subsidiary
at any time prior to such PSUs becoming nonforfeitable, or to the extent they
are forfeited under Section 16 hereof.



5.Form and Time of Payment of Earned PSUs.


(a)
Payment for the PSUs, after and to the extent they have become nonforfeitable,
shall be made in the form of shares of Common Stock. Payment shall be made
within 70 days following the date that the PSUs become nonforfeitable pursuant
to Section 4 hereof.








--------------------------------------------------------------------------------





(b)
Except to the extent provided by Section 409A of the Code and permitted by the
Committee, no Common Stock may be issued to the Grantee at a time earlier than
otherwise expressly provided in this Agreement.



(c)
The Company’s obligations to the Grantee with respect to the PSUs will be
satisfied in full upon the issuance of Common Stock corresponding to such PSUs.



6.Dividend Equivalents, Voting, and Other Rights.


(a)
The Grantee shall have no rights of ownership in the Common Stock underlying the
PSUs and no right to vote the Common Stock underlying the PSUs until the date on
which the shares of Common Stock underlying the PSUs are issued or transferred
to the Grantee pursuant to Section 5 above.



(b)
From and after the Date of Grant and until the earlier of (i) the time when the
PSUs become nonforfeitable and are paid in accordance with Section 5 hereof or
(ii) the time when the Grantee’s right to receive Common Stock in payment of the
PSUs is forfeited in accordance with Section 4 hereof, on the date that the
Company pays a cash dividend (if any) to holders of Common Stock generally, the
Grantee shall become entitled to receive (subject to the following sentence) a
number of additional whole PSUs determined by dividing (x) the product of (1)
the dollar amount of the cash dividend paid per share of Common Stock on such
date and (2) the total number of PSUs (including dividend equivalents)
previously credited to the Grantee as of such date, by (y) the Market Value per
Share on such date. Such dividend equivalents (if any) shall be subject to the
same terms and conditions and shall be paid or forfeited in the same manner and
at the same time as the PSUs to which the dividend equivalents were credited.



(c)
The obligations of the Company under this Agreement will be merely that of an
unfunded and unsecured promise of the Company to deliver shares of Common Stock
in the future, and the rights of the Grantee will be no greater than that of an
unsecured general creditor. No assets of the Company will be held or set aside
as security for the obligations of the Company under this Agreement.



7.Adjustments. The PSUs and their terms under this Agreement are subject to
mandatory adjustment under the terms of Section 11 of the Plan.


8.Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with the delivery to the
Grantee of Common Stock or any other payment to the Grantee or any other payment
or vesting event under this Agreement, and the amounts available to the Company
for such withholding are insufficient, it shall be a condition to the obligation
of the Company to make any such delivery or payment that the Grantee make
arrangements satisfactory to the Company for payment of the balance of such
taxes required to be withheld. The Grantee may elect that all or any part of
such withholding requirement be satisfied by retention by the Company of a
portion of the Common Stock to be delivered to the Grantee or by delivering to
the Company other shares of Common Stock held by the Grantee. If such election
is made, the shares so retained shall be credited against such withholding
requirement at the Market Value per Share of such Common Stock on the date of
such delivery. In no event will the market value of the Common Stock to be
withheld and/or delivered pursuant to this Section 8 to satisfy applicable
withholding taxes exceed the minimum amount of taxes required to be withheld.





--------------------------------------------------------------------------------







9.Compliance With Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Plan and this Agreement, the Company
shall not be obligated to issue any Common Stock pursuant to this Agreement if
the issuance thereof would result in a violation of any such law.


10.Compliance With Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of Section
409A of the Code. This Agreement and the Plan shall be administered in a manner
consistent with this intent, and any provision that would cause this Agreement
or the Plan to fail to satisfy Section 409A of the Code shall have no force or
effect until amended to comply with Section 409A of the Code (which amendment
may be retroactive to the extent permitted by Section 409A of the Code and may
be made by the Company without the consent of the Grantee).


11.Interpretation. Any reference in this Agreement to Section 409A of the Code
will also include any proposed, temporary or final regulations, or any other
guidance, promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service. Except as expressly provided in this
Agreement, capitalized terms used herein will have the meaning ascribed to such
terms in the Plan.


12.No Employment Rights. The grant of the PSUs under this Agreement to the
Grantee is a voluntary, discretionary award being made on a one-time basis and
it does not constitute a commitment to make any future awards. The grant of the
PSUs and any payments made hereunder will not be considered salary or other
compensation for purposes of any severance pay or similar allowance, except as
otherwise required by law. Nothing contained in this Agreement shall confer upon
the Grantee any right to be employed or remain employed by the Company or any of
its Subsidiaries, nor limit or affect in any manner the right of the Company or
any of its Subsidiaries to terminate the employment or adjust the compensation
of the Grantee.


13.Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or
any of its Subsidiaries and shall not affect the amount of any life insurance
coverage available to any beneficiary under any life insurance plan covering
employees of the Company or any of its Subsidiaries.


14.Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that (a) no amendment shall adversely affect the rights of the Grantee
under this Agreement without the Grantee’s written consent, and (b) the
Grantee’s consent shall not be required to an amendment that is deemed necessary
by the Company to ensure compliance with Section 409A of the Code.


15.Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.


16.Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall





--------------------------------------------------------------------------------





govern. The Committee acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein or in the Plan, have
the right to determine any questions which arise in connection with this
Agreement. In addition, the PSUs shall be subject to the terms and conditions of
the Company’s clawback policy in effect on the Date of Grant as if such PSUs
were “Incentive-Based Compensation” (as such term is defined in such clawback
policy).


17.Successors and Assigns. Without limiting Section 3 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.


18.Acknowledgement. The Grantee acknowledges that the Grantee (a) has received a
copy of the Plan, (b) has had an opportunity to review the terms of this
Agreement and the Plan, (c) understands the terms and conditions of this
Agreement and the Plan and (d) agrees to such terms and conditions.


19.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.
[signature page follows]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Grantee has executed this
Agreement, effective as of the day and year first above written.




HARSCO CORPORATION




By: /s/ F. Nicholas Grasberger III
Name: F. Nicholas Grasberger III
Title: President and CEO








The undersigned hereby acknowledges receipt of an executed version of this
Agreement and accepts the award of PSUs granted hereunder on the terms and
conditions set forth herein and in the Plan (including the terms of the
Non-Competition Agreement, attached hereto as Exhibit A).


GRANTEE






By: ______________________
Name:







--------------------------------------------------------------------------------





EXHIBIT A
Non-Competition Agreement


1.
Grant. Grantee acknowledges that Grantee has access to the confidential and
proprietary trade secret information of Harsco Corporation, including its
subsidiaries, joint ventures, and operating divisions (the “Company”), as
further described below (“Confidential/Proprietary Trade Secret Information”).
Further, Grantee acknowledges that Grantee derives significant value from the
Company and from the Confidential/Proprietary Trade Secret Information provided
during the term of employment with the Company, which enables Grantee to
optimize the performance of the Company’s performance and Grantee’s own
personal, professional, and financial benefit. In consideration of the grant
described in the award agreement (the “Agreement”) to which these terms,
conditions and provisions (the “Non-Competition Agreement”) are attached as an
exhibit, Grantee agrees that, during Grantee's employment by the Company, and
for a period of twelve (12) months after the cessation of such employment for
any reason (both such periods collectively referred to as the “Restricted
Period”), Grantee will not, directly or indirectly, engage in any of the
following competitive activities:



(a)
For Grantee or on behalf of any other corporation, business, partnership,
individual, or other entity, directly or indirectly solicit, divert, contract
with, or attempt to solicit, divert, or contract with, any customer with whom
Grantee had Material Contact during the final two (2) years of Grantee’s
employment with the Company concerning any products or services that are similar
to those that Grantee was responsible for or were otherwise involved with during
Grantee’s employment with the Company. For purposes of this Non-Competition
Agreement, the Grantee will have had “Material Contact” with a customer if: (i)
Grantee had business dealings with the customer on the Company’s behalf; (ii)
Grantee was responsible for supervising or coordinating the dealings between the
Company and the customer; or (iii) Grantee obtained Confidential/Proprietary
Trade Secret Information about the customer as a result of Grantee’s association
with the Company;



(b)
Within the geographic territory where Grantee was employed by the Company,
obtained knowledge of Confidential/Proprietary Trade Secret Information, or had
contact with the Company's customers, become employed by or otherwise render
services to (as a director, employee, contractor or consultant) or have any
ownership interest in any business which is engaged in offering the same or
similar products or services as, or otherwise competes with those Company,
including its subsidiaries and operating unit(s) with which Grantee was employed
or in any way involved during the last twelve (12) months of employment with the
Company; or



(c)
(i) induce, offer, assist, encourage or suggest that another business or
enterprise offer employment to or enter into a consulting arrangement with any
employee, agent or representative of the Company or (ii) induce, offer, assist,
encourage or suggest that any employee, agent or representative of the Company,
including its subsidiaries and joint ventures, terminate his or her employment
or business affiliation with the Company or accept employment with any other
business or enterprise.



(d)
Confidential/Proprietary Trade Secret Information.

(i)
Grantee agrees to keep secret and confidential all Confidential/Proprietary
Trade Secret Information (further described below) acquired by Grantee while
employed by the Company or concerning the business and affairs of the Company,
its vendors, its customers, and its affiliates (whether of a business,
commercial or technological nature), and further agrees that Grantee will not
disclose any such Confidential/Proprietary Trade Secret Information so acquired
to any individual, partner, company, firm, corporation or other person or use
the same in any manner other than in connection with the business and affairs of
the Company and its affiliates. Except in the performance of services for the
Company, the Grantee will not, for so long as the Confidential/Proprietary Trade
Secret Information remains so designated under applicable law, use, disclose,
reproduce, distribute, transmit, reverse engineer, decompile, disassemble, or
transfer the Confidential/Proprietary Trade Secret Information or any portion
thereof.








--------------------------------------------------------------------------------





(ii)
For purposes of this Non-Competition Agreement, “Confidential/Proprietary Trade
Secret Information” includes all information of a confidential or proprietary
nature that relates to the business, products, services, research or development
of the Company, and its affiliates or their respective suppliers, distributors,
customers, independent contractors or other business relations.
Confidential/Proprietary Trade Secret Information also includes, but is not
limited to, the following: (A) internal business information (including
information relating to strategic and staffing plans and practices, business,
training, financial, marketing, promotional and sales plans and practices, cost,
rate and pricing structures, accounting and business methods and customer and
supplier lists); (B) identities of, individual requirements of, specific
contractual arrangements with and information about, the Company’s suppliers,
distributors, customers, independent contractors or other business relations and
their confidential information; (C) trade secrets, copyrightable works and other
confidential information (including ideas, formulas, recipes, compositions,
inventions, innovations, improvements, developments, methods, know-how,
manufacturing and production processes and techniques, research and development
information, compilations of data and analyses, data and databases relating
thereto, techniques, systems, records, manuals, documentation, models, drawings,
specifications, designs, plans, proposals, reports and all similar or related
information whether patentable or unpatentable and whether or not reduced to
practice); (D) other intellectual property rights of the Company, or any of its
affiliates; and (E) any other information that would constitute a trade secret
under the Pennsylvania Uniform Trade Secrets Act, as amended from time to time
(or any successor). The term “Confidential/Proprietary Trade Secret Information”
also includes any information or data described above which the Company obtains
from another party and which the Company treats as proprietary or designates as
trade secrets, whether or not owned or developed by the Company.



(iii)
All documents and materials supplied to Grantee or developed by Grantee in the
course of, or as a result of Grantee’s employment at the Company whether in hard
copy, electronic format or otherwise shall be the sole property of the Company.
Grantee will at any time upon the request of the Company and in any event
promptly upon termination of Grantee’s employment or relationship with the
Company, but in any event no later than five (5) business days after such
termination, deliver all such materials to the Company and will not retain any
originals or copies of such materials, whether in hard copy form or as
computerized and/or electronic records. Except to the extent approved by the
Company or required by Grantee’s bona fide job duties for the Company, the
Grantee also agrees that Grantee will not copy or remove from the Company’s
place of business or the place of business of a customer of the Company,
property or information belonging to the Company or the customer or entrusted to
the Company or the customer. In addition, the Grantee agrees that Grantee will
not provide any such materials to any competitor of or entity seeking to compete
with the Company unless specifically approved in writing by the Company.
Notwithstanding anything in paragraph 1(d)(3) of this Non-Competition Agreement
to the contrary, if the Company needs to take legal action to secure such return
delivery of such materials, Grantee shall be responsible for all legal fees,
costs and expenses incurred by the Company in doing so.



2.
Subsequent Employment.



(a)     Advise the Company of New Employment. In the event of a cessation of
Grantee’s employment with the Company, and during the Restricted Period
described in paragraph 1 above, Grantee agrees to disclose to the Company, the
name and address of any new employer or business affiliation within ten (10)
calendar days of Grantee’s accepting such position. In the event that Grantee
fails to notify the Company of such new employment or business affiliation as
required above, the Restricted Period will be extended by a period equal to the
period of nondisclosure.
    
(b)    Grantee’s Ability to Earn Livelihood. Grantee acknowledges that, in the
event of a cessation of Grantee’s employment with the Company, for any reason
and at any time, the provisions of paragraph 1 of this Non-Competition Agreement
will not unreasonably restrict Grantee’s ability to earn a living. Grantee and
the Company acknowledge that Grantee’s rights have been limited by this
Non-Competition Agreement only to the extent reasonably necessary to protect the
legitimate interests of the Company in its Confidential/Proprietary Trade Secret
Information.





--------------------------------------------------------------------------------







3.
Enforcement. Grantee agrees that if Grantee violates the covenants and
agreements set forth in this Non-Competition Agreement, the Company would suffer
irreparable harm, and that such harm to the Company may be impossible to measure
in monetary damages. Accordingly, in addition to any other remedies which the
Company may have at law or in equity, the Company will have the right to have
all obligations, undertakings, agreements, covenants and other provisions of
this Non-Competition Agreement specifically performed by Grantee, and the
Company will have the right to obtain preliminary and permanent injunctive
relief to secure specific performance, and to prevent a breach or contemplated
breach, of this Non-Competition Agreement. In such event, the Company will be
entitled to an accounting and repayment of all profits, compensation,
remunerations or benefits which Grantee or others, directly or indirectly, have
realized or may realize as a result of, growing out of, or in conjunction with
any violation of this Non-Competition Agreement. Such remedies will be an
addition to and not in limitation of any injunctive relief or other rights or
remedies to which the Company is or may be entitled at law or in equity. In the
event that the Company obtains any requested relief in any action brought to
enforce the terms of this Non-Competition Agreement through court proceedings,
the Company will be entitled to reimbursement for all legal fees, costs and
expenses incident to enforcement.



4.
Severability. If any section, paragraph, term or provision of this
Non-Competition Agreement, or the application thereof, is determined by a
competent court or tribunal to be invalid or unenforceable, then the other parts
of such section, paragraph, term or provision will not be affected thereby and
will be given full force and effect without regard to the invalid or
unenforceable portions, and the section, paragraph, term or provision of this
Non-Competition Agreement will be deemed modified to the extent necessary to
render it valid and enforceable.



5.
Miscellaneous.



(a)
Employment.



(i)
This Non-Competition Agreement does not constitute a guarantee of employment and
termination of employment will not affect the enforceability of this
Non-Competition Agreement.



(ii)
Grantee agrees that if Grantee is transferred from the entity or division which
was Grantee’s employer at the time Grantee signed this Non-Competition Agreement
to employment by another division or another company that is a subsidiary or
affiliate of Harsco Corporation, and Grantee has not entered into a superseding
agreement with the new employer covering the subject matter of this
Non-Competition Agreement, then this Non-Competition Agreement will continue in
effect and the Grantee’s new employer will be termed “the Company” for all
purposes hereunder and will have the right to enforce this Non-Competition
Agreement as Grantee’s employer. In the event of any subsequent transfer,
Grantee’s new employer will succeed to all rights under this Non-Competition
Agreement so long as such employer will be Harsco Corporation or one of its
subsidiaries or affiliates and so long as this Non-Competition Agreement has not
been superseded.



(b)
Headings. The headings contained in this Non-Competition Agreement are inserted
for convenience of reference only, and will not be deemed to be a part of this
Non-Competition Agreement for any purposes, and will not in any way define or
affect the meaning, construction or scope of any of the provisions of this
Non-Competition Agreement.



(c)
Governing Law. This Non-Competition Agreement will be construed under the laws
of the Commonwealth of Pennsylvania, without regard to its conflict of law
provisions, and the parties consent and agree that the federal and state courts
of the Commonwealth of Pennsylvania will have exclusive jurisdiction over any
dispute relating to this Non-Competition Agreement.



(d)
Supplemental Nature of this Non-Competition Agreement. The restrictions set
forth in paragraph 1 of this Non-Competition Agreement will be in addition to
any other such restrictive covenants agreed to through separate agreements, if
any, between Grantee and the Company and will survive the exercise of the equity
award evidenced by the Agreement.






--------------------------------------------------------------------------------







(e)
Waiver. The failure by the Company to enforce any right or remedy available to
it under this Non-Competition Agreement will not be construed to be a waiver of
such right or remedy with respect to any other prior, concurrent or subsequent
breach or failure. No waiver of rights under this Non-Competition Agreement will
be effective unless made in writing with specific reference to this
Non-Competition Agreement.



(f)
Notification. Grantee agreed that the Company may notify any third party about
Grantee’s obligations under this Non-Competition Agreement until such time as
Grantee has performed all of Grantee’s obligations hereunder. Upon the Company’s
request, Grantee agrees to provide the Company with information, including, but
not limited to, supplying details of Grantee’s subsequent employment, sufficient
to verify that Grantee has not breached, or is not breaching, any covenant in
this Non-Competition Agreement.



(g)
Acknowledgments.



(i)
Grantee acknowledges and agrees that this Non-Competition Agreement is in
consideration of, (A) the grant evidenced by the Agreement, (B) access to
Confidential/Proprietary Trade Secret Information, as required by Grantee's job
duties, and (C) access to important customer relationships and the associated
customer goodwill of the Company.



(ii)
Grantee acknowledges that he or she has carefully read and considered the
provisions of this Non-Competition Agreement, and that this Non-Competition
Agreement is reasonable as to time and scope and activities prohibited, given
the Company’s need to protect its interests and given the consideration provided
to Grantee in the form of the grant evidenced by the Agreement.



(iii)
Grantee acknowledges that he or she has had an opportunity to consult with an
independent legal counsel of Grantee’s choosing, and accept the grant contained
in the Agreement and continuing employment on the terms set forth in this
Non-Competition Agreement.








--------------------------------------------------------------------------------





EXHIBIT B
Additional Terms and Conditions for International Employees


TERMS AND CONDITIONS


This Exhibit B (this “Exhibit”), which is part of the Agreement, contains
additional terms and conditions that govern the PSUs granted to the Grantee
under the Plan if he or she resides outside the United States. The terms and
conditions in Part A apply to all Grantees outside the United States. The
country-specific terms and conditions and/or notifications in Part B will also
apply to the Grantee if he or she resides in one of the countries listed below.
Unless otherwise defined, capitalized terms used but not defined in this Exhibit
have the meanings set forth in the Plan and/or the Agreement.


NOTIFICATIONS


This Exhibit also includes information regarding exchange controls and certain
other issues of which the Grantee should be aware with respect to participation
in the Plan. The information is based on the exchange control, securities and
other laws in effect in the respective countries as of February 2016. Such laws
are often complex and change frequently. As a result, the Company strongly
recommends that the Grantee not rely on the information in this Exhibit as the
only source of information relating to the consequences of his or her
participation in the Plan because the information may be out of date at the time
that the Grantee vests in the PSUs or sell shares of Common Stock acquired under
the Plan.


In addition, the information contained herein is general in nature and may not
apply to the Grantee’s particular situation, and the Company is not in a
position to assure the Grantee of a particular result. Accordingly, the Grantee
is advised to seek appropriate professional advice as to how the relevant laws
in his or her country may apply to the Grantee’s situation.


Finally, if the Grantee is a citizen or resident, or is considered a resident,
of a country other than the one in which he or she is currently working, or
transferred employment after the PSUs were granted to him or her, the
information contained herein may not be applicable. In addition, the Company
shall, in its sole discretion, determine to what extent the additional terms and
conditions included herein will apply to you under these circumstances.


A.    ALL NON-U.S. COUNTRIES ADDITIONAL TERMS AND CONDITIONS


The following additional terms and conditions will apply to the Grantee if he or
she resides in any country outside the United States.


Responsibility for Taxes. The following section replaces Section 8 of the
Agreement in its entirety:


The Grantee acknowledges that, regardless of any action taken by the Company or,
if different, the Grantee’s employer (the “Employer”), the ultimate liability
for all income tax, social insurance, payroll tax, fringe benefits tax, payment
on account or other tax-related items related to the Grantee’s participation in
the Plan and legally applicable to the Grantee (“Tax-Related Items”) is and
remains the Grantee’s responsibility and may exceed the amount actually withheld
by the Company or the Employer. The Grantee further acknowledges that the
Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the PSU, including, but not limited to, the grant, vesting or settlement of
the PSUs, the subsequent sale of shares of Common Stock acquired pursuant to
such settlement and the receipt of any dividends and/or any dividend
equivalents; and (2) do not commit to and are under no obligation to structure
the terms of the grant or any





--------------------------------------------------------------------------------





aspect of the PSUs to reduce or eliminate the Grantee’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the Grantee
is subject to Tax-Related Items in more than one jurisdiction between the Date
of Grant and the date of any relevant taxable or tax withholding event, as
applicable, the Grantee acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.


Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee agrees to make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items. In this regard, the Grantee
authorizes the Company and/or the Employer to satisfy the obligations with
regard to all Tax-Related Items by one or a combination of the following
methods: (i) requiring payment by the Grantee to the Company, on demand, by
cash, check or other method of payment as may be determined acceptable by the
Company; or (ii) withholding from the Grantee’s wages or other cash compensation
paid to the Grantee by the Company and/or the Employer; or (iii) withholding
from proceeds of the sale of shares of Common Stock acquired at vesting of the
PSUs either through a voluntary sale or through a mandatory sale arranged by the
Company (on the Grantee’s behalf pursuant to this authorization) without further
consent; or (ii) withholding shares of Common Stock issuable at vesting of the
PSUs.


Depending on the withholding method, the Company and/or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding rates or other applicable withholding rates, including
maximum applicable rates, in which case the Grantee will receive a refund of any
over-withheld amount in cash and will have no entitlement to the Common Stock
equivalent. If the obligation for Tax-Related Items is satisfied by withholding
in shares of Common Stock, for tax purposes, the Grantee is deemed to have been
issued the full number of shares of Common Stock subject to the vested PSUs,
notwithstanding that a number of the shares of Common Stock are held back solely
for the purpose of paying the Tax-Related Items.


Finally, the Grantee agrees to pay the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Grantee’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the shares or the proceeds of the sale of shares of Common
Stock, if the Grantee fails to comply with the Grantee’s obligations in
connection with the Tax-Related Items.


Nature of Grant. In accepting the grant, the Grantee acknowledges, understands
and agrees that: (1) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, to the extent permitted by the Plan; (2) all
decisions with respect to future PSU or other grants, if any, will be at the
sole discretion of the Company; (3) the Grantee is voluntarily participating in
the Plan; (4) the PSU and the shares of Common Stock subject to the PSU are not
intended to replace any pension rights or compensation; (5) the future value of
the underlying shares of Common Stock is unknown, indeterminable and cannot be
predicted with certainty; (6) no claim or entitlement to compensation or damages
shall arise from forfeiture of the PSUs resulting from the termination of the
Grantee’s employment or other service relationship (for any reason whatsoever,
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where the Grantee is employed or the terms of the Grantee’s
employment agreement, if any), and in consideration of the grant of the PSUs to
which the Grantee is otherwise not entitled, the Grantee irrevocably agrees
never to institute any claim against the Company, any of its Subsidiaries or the
Employer, waives the Grantee’s ability, if any, to bring any such claim, and
releases the Company, its Subsidiaries and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Grantee shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim; (7)
for purposes of the PSUs, the Grantee’s





--------------------------------------------------------------------------------





employment or service relationship will be considered terminated as of the date
the Grantee is no longer actively providing services to the Company or one of
its Subsidiaries (regardless of the reason for such termination and whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Grantee is employed or providing services or the terms of
the Grantee’s employment or service agreement, if any) and unless otherwise
expressly provided in these Terms and Conditions or determined by the Company,
the Grantee’s right to vest in the PSUs under the Plan, if any, will terminate
as of such date and will not be extended by any notice period (e.g., the
Grantee’s period of service would not include any contractual notice period or
any period of “garden leave” or similar period mandated under employment laws in
the jurisdiction where the Grantee is employed or providing services or the
terms of the Grantee’s employment or service agreement, if any); the Company
shall have the exclusive discretion to determine when the Grantee is no longer
actively providing services for purposes of the Grantee’s PSU grant (including
whether the Grantee may still be considered to be providing services while on an
approved leave of absence); (8) unless otherwise provided in the Plan or by the
Company in its discretion, the PSUs and the benefits evidenced by these Terms
and Conditions do not create any entitlement to have the PSUs or any such
benefits transferred to, or assumed by, another company nor to be exchanged,
cashed out or substituted for, in connection with any corporate transaction
affecting the shares of the Company; (9) the PSUs and the shares of Common Stock
subject to the PSUs, and the income and value of same, are not part of normal or
expected compensation for any purpose, including, without limitation,
calculating severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments; and (10) the Grantee acknowledges and
agrees that neither the Company, the Employer nor any subsidiary or affiliate of
the Company shall be liable for any foreign exchange rate fluctuation between
the Grantee’s local currency and the United States Dollar that may affect the
value of the PSUs or of any amounts due to the Grantee pursuant to the
settlement of the PSUs or the subsequent sale of any shares of Common Stock
acquired upon settlement.


No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Grantee’s participation in the Plan, or the Grantee’s acquisition or sale of the
underlying shares of Common Stock. The Grantee is hereby advised to consult with
the Grantee’s own personal tax, legal and financial advisors regarding the
Grantee’s participation in the Plan before taking any action related to the
Plan.


Data Privacy. The Grantee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, including email, of
the Grantee’s personal data as described in the Agreement and any other PSU
grant materials (“Data”) by and among, as applicable, the Employer, the Company
and its subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing the Grantee’s participation in the Plan.
The Grantee understands that the Company and the Employer may hold certain
personal information about the Grantee, including, but not limited to, the
Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all PSUs or
any other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in the Grantee’s favor, for the exclusive purpose of
implementing, administering and managing the Plan.


The Grantee understands that Data will be transferred to the Company’s stock
transfer agent and/or broker, or such other stock plan service provider as may
be selected by the Company in the future, which is assisting the Company with
the implementation, administration and management of the Plan. The Grantee
understands that the recipients of the Data may be located in the United States
or elsewhere (including outside the EEA), and that the recipients’ country
(e.g., the United States) may





--------------------------------------------------------------------------------





have different data privacy laws and protections than the Grantee’s country. The
Grantee understands that the Grantee may request a list with the names and
addresses of any potential recipients of the Data by contacting the Grantee’s
local human resources representative. The Grantee authorizes the Company, the
Company’s stock transfer agent and/or broker, and any other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Grantee’s participation in the
Plan. The Grantee understands that Data will be held only as long as is
necessary to implement, administer and manage the Grantee’s participation in the
Plan. The Grantee understands that the Grantee may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Grantee’s local human
resources representative. Further, the Grantee understands that the Grantee is
providing the consents herein on a purely voluntary basis. If the Grantee does
not consent, or if the Grantee later seeks to revoke the Grantee’s consent, the
Grantee’s employment status or service and career with the Employer will not be
adversely affected; the only adverse consequence of refusing or withdrawing the
Grantee’s consent is that the Company would not be able to grant the Grantee
PSUs or other equity awards or administer or maintain such awards. Therefore,
the Grantee understands that refusing or withdrawing the Grantee’s consent may
affect the Grantee’s ability to participate in the Plan. For more information on
the consequences of the Grantee’s refusal to consent or withdrawal of consent,
the Grantee understands that the Grantee may contact the Grantee’s local human
resources representative.


Governing Law and Venue. The PSU grant and the provisions of the Agreement are
governed by, and subject to, the internal substantive laws of the State of
Delaware, United States of America (with the exception of its conflict of law
provisions).


For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this grant or the Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of the
Commonwealth of Pennsylvania in the United States of America and agree that such
litigation shall be conducted only in the courts of Cumberland County, the
Commonwealth of Pennsylvania, or the federal courts for the United States of
America for the Middle District of Pennsylvania, and no other courts, where this
grant is made and/or to be performed.


Compliance with Law. The following section supplements Section 9 of the
Agreement:
Notwithstanding any other provision of the Plan or the Agreement, unless there
is an available exemption from any registration, qualification or other legal
requirement applicable to the shares of Common Stock, the Company shall not be
required to deliver any shares issuable upon settlement of the PSUs prior to the
completion of any registration or qualification of the shares under any local,
state, federal or foreign securities or exchange control law or under rulings or
regulations of the U.S. Securities and Exchange Commission (“SEC”) or of any
other governmental regulatory body, or prior to obtaining any approval or other
clearance from any local, state, federal or foreign governmental agency, which
registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable. The Grantee understands that the
Company is under no obligation to register or qualify the shares with the SEC or
any state or foreign securities commission or to seek approval or clearance from
any governmental authority for the issuance or sale of the shares. Further, the
Grantee agrees that Company shall have unilateral authority to amend the Plan
and the Agreement without the Grantee’s consent to the extent necessary to
comply with securities or other laws applicable to issuance of shares.







--------------------------------------------------------------------------------





Language. If the Grantee has received the Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.


Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means, including email. The Grantee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.


Severability. The provisions of these Terms and Conditions are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.


Imposition of Other Requirements. Subject to Section 14 of the Agreement, the
Company reserves the right to impose other requirements on the Grantee’s
participation in the Plan, on the PSUs and on any shares of Common Stock
acquired under the Plan, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require the Grantee to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.


Waiver. The Grantee acknowledges that a waiver by the Company of breach of any
provision of these Terms and Conditions shall not operate or be construed as a
waiver of any other provision of these Terms and Conditions, or of any
subsequent breach by the Grantee or any other Participant.


B.    COUNTRY-SPECIFIC ADDITIONAL TERMS AND CONDITIONS AND NOTIFICATIONS


AUSTRALIA


TERMS AND CONDITIONS
Settlement of PSUs. Notwithstanding anything to the contrary in the Agreement,
due to local regulatory requirements, upon the vesting of the PSUs, the Grantee
will receive a cash payment in an amount equal to the value of the shares of
Common Stock underlying the vested PSUs on the vesting date. As long as the
Grantee resides in Australia, he or she may not receive or hold shares of Common
Stock in connection with the PSUs under the Plan. Accordingly, any provisions in
the Agreement referring to issuance of shares of Common Stock shall not be
applicable to the Grantee as long as he or she resides in Australia.


NOTIFICATIONS
Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding $10,000 and international fund transfers. The Australian
bank assisting with the transaction will file the report. If there is no
Australian bank involved in the transfer, Grantee will be required to file the
report.


BELGIUM


NOTIFICATIONS
Tax Reporting Information. Grantee is required to report any bank accounts
opened and maintained outside of Belgium on his or her annual Belgian tax
return.













--------------------------------------------------------------------------------





BRAZIL


TERMS AND CONDITIONS
Compliance with Law. By accepting the PSUs, the Grantee acknowledges that he or
she agrees to comply with applicable Brazilian laws and pay any and all
applicable taxes associated with the vesting of the PSUs, the receipt of any
dividends, and the sale of shares of Common Stock acquired under the Plan.


NOTIFICATIONS
Exchange Control Information. If the Grantee is resident or domiciled in Brazil,
he or she will be required to submit annually a declaration of assets and rights
held outside of Brazil to the Central Bank of Brazil if the aggregate value of
such assets and rights is equal to or greater than US $100,000. Assets and
rights that must be reported include shares of Common Stock.


CHINA


TERMS AND CONDITIONS
Settlement of PSUs. Notwithstanding anything to the contrary in the Agreement,
due to local regulatory requirements, upon the vesting of the PSUs, the Grantee
will receive a cash payment in China via the Company’s local Chinese payroll in
an amount equal to the value of the shares of Common Stock underlying the vested
PSUs on the vesting date. As long as the Grantee resides in China, he or she may
not receive or hold shares of Common Stock in connection with the PSUs under the
Plan. Accordingly, any provisions in the Agreement referring to issuance of
shares of Common Stock shall not be applicable to the Grantee as long as he or
she resides in China.


FRANCE


TERMS AND CONDITIONS
Consent to Receive Information in English. By accepting the grant of the PSUs,
the Grantee confirms having read and understood the Plan and the Agreement,
which were provided in the English language. The Grantee accepts the terms of
those documents accordingly.


En acceptant cette attribution gratuite d’actions, le Grantee confirme avoir lu
et compris le Plan et ce Contrat, incluant tous leurs termes et conditions, qui
ont été transmis en langue anglaise. Le Grantee accepte les dispositions de ces
documents en connaissance de cause.


NOTIFICATIONS
Tax Notification. The PSUs are not intended to be French tax-qualified. Please
be aware that the Company intends that any outstanding PSUs granted to you
pursuant to the 1995 Executive Incentive Compensation Plan Sub-plan for
Restricted Stock Units Granted to Participants in France will continue to meet
the requirements for qualified status under French law; therefore, different
terms and conditions will apply to such outstanding PSUs. Please refer to the
Restricted Stock Unit Agreement for Employees in France applicable to your grant
for further details.


Exchange Control Notification. The Grantee may hold shares of Common Stock
acquired under the Plan outside of France provided that he or she declares all
foreign accounts (including any accounts that were opened or closed during the
tax year) on his or her annual French income tax return.







--------------------------------------------------------------------------------





LUXEMBOURG


NOTIFICATIONS
Exchange Control Information. Grantee understands that Grantee is required to
report any inward remittances of funds to the Banque Centrale de Luxembourg
and/or the Service Central de la Statistique et des Études Économiques within 15
working days following the month during which the transaction occurred unless
such payment is reported by a Luxembourg-resident financial institution.


SWITZERLAND


TERMS AND CONDITIONS
Vesting: With the acceptance of a Grant, the Grantee expressly acknowledges that
any RSU, PSU and/or SAR shall not give the Grantee any right or entitlement
until such Grant is fully vested. The Grant remains fully discretionary until
full vesting.


Continuous Employment: In Switzerland, “continuously employed” (or substantially
similar term) means the absence of any interruption or termination (issuance of
termination notice) of the Grantee’s employment with the Company or with a
Subsidiary of the Company. Continuous employment shall not be considered
interrupted or terminated in the case of sick leave, military leave or any other
leave of absence approved by the Company for which compensation needs to be paid
by the Company or salary replacement benefits are granted by any insurance or in
the case of transfers between locations of the Company and its Subsidiaries. For
the avoidance of any doubt, continuous employment ends in any case with the end
of the employment, even if any salary replacement benefits continue to be paid
by any insurance, pension scheme or social security.


Retirement: For the purpose of the Plan, only a retirement under the rules and
conditions of the Swiss pension scheme of the Subsidiary employing the Grantee
shall qualify as retirement for the purpose of vesting of RSU, PSU or
termination of SAR, and only if such retirements is (A) at age 62 or older while
employed by the Company or any of its Subsidiaries; or (B) at or after such time
as the Grantee’s age (minimum of age 55), plus full years of continuous
employment by the Company or any of its Subsidiaries, equals 75.


Disability: For purposes of the Plan, the Grantee shall be considered “Disabled”
if the Grantee is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or qualifies as permanent full disability under the
applicable Swiss social security and/or pension laws


Non-Competition Agreement: For the avoidance of any doubt, any non-competition
agreement entered into between the Grantee and the Company in connection with
the Plan and grants thereunder shall be in addition to any non-competition
agreement agreed between the Grantee and the employing Subsidiary and shall not
replace such non-competition agreement.


NOTIFICATIONS
Exchange Control Notification. The Grantee may hold shares of Common Stock
acquired under the Plan outside of Switzerland provided that he or she declares
all foreign accounts (including any accounts that were opened or closed during
the tax year) on his or her annual Swiss tax declaration.







--------------------------------------------------------------------------------





UNITED ARAB EMIRATES


NOTIFICATIONS
Securities Law Notice. PSUs under the Plan are granted only to select executive
officers and other employees of the Company and its subsidiaries for the purpose
of providing such eligible persons with incentives and rewards for performance.
The Agreement, including this Exhibit, the Plan and any documents the Grantee
may receive in connection with the PSUs are intended for distribution to such
eligible persons and must not be delivered to, or relied on, by any other
person.


The Emirates Securities and Commodities Authority, the Central Bank, the
Ministry of Economy and the Dubai Department of Economic Development do not have
any responsibility for reviewing or verifying any documents in connection with
the Plan nor have they reviewed or approved the Plan or the Agreement. The
securities to which this statement relates may be illiquid and/or subject to
restrictions on their resale. The Grantee and/or prospective purchasers of the
securities offered should conduct their own due diligence on the securities.


If the Grantee does not understand the contents of the Agreement, including this
Exhibit, or the Plan, the Grantee should consult an authorized financial
adviser.


UNITED KINGDOM


TERMS AND CONDITIONS
U.K. Sub-Plan. The terms of the U.K. Sub-plan apply to the PSUs.















--------------------------------------------------------------------------------





EXHIBIT C
Statement of Management Objectives
This Statement of Management Objectives applies to the performance-based
Restricted Stock Units granted to the Grantee on the Date of Grant and applies
with respect to the Performance Share Units Agreement between the Company and
the Grantee (the “Agreement”). Capitalized terms used in the Agreement that are
not specifically defined in this Statement of Management Objectives have the
meanings assigned to them in the Agreement or in the Plan, as applicable.
Section 1.    Definitions. For purposes hereof:
•
“Peer Group” means S&P 600® Industrials Index.



•
“Relative Total Stockholder Return” or “RTSR” means the percentile rank of the
Company’s Total Stockholder Return among the Total Stockholder Returns of all
members of the Peer Group, ranked in descending order, at the end of the
Performance Period.



•
“Total Stockholder Return” means, with respect to the Common Stock and the
common stock of each of the members of the Peer Group, a rate of return
reflecting stock price appreciation, plus the reinvestment of dividends in
additional shares of stock on the ex-dividend date, from the beginning of the
Performance Period through the end of the Performance Period. For purposes of
calculating Total Stockholder Return for each of the Company and the members of
the Peer Group, the beginning stock price will be based on the average closing
stock price for the 30 calendar days immediately preceding January 1, 2016 on
the principal stock exchange on which the stock then traded and the ending stock
price will be based on the average closing stock price for the 30 calendar days
immediately preceding January 1, 2019 on the principal stock exchange on which
the stock then trades.



Section 2.    Performance Matrix.
From 0% to 200% of the PSUs will be earned based on achievement of the
Management Objectives measured by RTSR during the Performance Period as follows:
Performance Level
Relative Total Stockholder Return
PSUs Earned
Below Threshold
Ranked below 25th percentile
0%
Threshold
Ranked at 25th percentile
25%
Target
Ranked at 50th percentile
100%
Maximum
Ranked at or above 75th percentile
200%








--------------------------------------------------------------------------------





Notwithstanding anything in this Statement of Management Objectives or the
Agreement to the contrary, no PSUs will be earned by the Grantee if Total
Stockholder Return for the Company for the Performance Period is negative.
Section 3.    Number of PSUs Earned. Following the Performance Period, on the
Committee Determination Date, the Committee shall determine whether and to what
extent the goals relating to the Management Objectives have been satisfied for
the Performance Period and shall determine the number of PSUs that shall become
nonforfeitable hereunder and under the Agreement on the basis of the following:
•
Below Threshold. If, upon the conclusion of the Performance Period, RTSR for the
Performance Period falls below the threshold level, as set forth in the
Performance Matrix, no PSUs shall become nonforfeitable.



•
Threshold. If, upon the conclusion of the Performance Period, RTSR for the
Performance Period equals the threshold level, as set forth in the Performance
Matrix, 25% of the PSUs (rounded down to the nearest whole number of PSUs) shall
become nonforfeitable.



•
Between Threshold and Target. If, upon the conclusion of the Performance Period,
RTSR for the Performance Period exceeds the threshold level, but is less than
the target level, as set forth in the Performance Matrix, a percentage between
25% and 100% (determined on the basis of straight-line mathematical
interpolation) of the PSUs (rounded down to the nearest whole number of PSUs)
shall become nonforfeitable.



•
Target. If, upon the conclusion of the Performance Period, RTSR for the
Performance Period equals the target level, as set forth in the Performance
Matrix, 100% of the PSUs shall become nonforfeitable.



•
Between Target and Maximum. If, upon the conclusion of the Performance Period,
RTSR for the Performance Period exceeds the target level, but is less than the
maximum level, as set forth in the Performance Matrix, a percentage between 100%
and 200% (determined on the basis of straight-line mathematical interpolation)
of the PSUs (rounded down to the nearest whole number of PSUs) shall become
nonforfeitable.



•
Equals or Exceeds Maximum. If, upon the conclusion of the Performance Period,
RTSR for the Performance Period equals or exceeds the maximum level, as set
forth in the Performance Matrix, 200% of the PSUs shall become nonforfeitable.



Before all or any portion of any Qualified Performance-Based Award of PSUs shall
become nonforfeitable or paid in accordance with this Statement of Management
Objectives or the Agreement, the Committee shall determine in writing that the
Management Objectives have been satisfied.







